t c summary opinion united_states tax_court joann s allen petitioner v commissioner of internal revenue respondent docket no 3196-00s filed date joann s allen pro_se ross m greenberg for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for tax_year the issues for decision are whether petitioner qualifies for head-of-household filing_status and whether petitioner is entitled to the earned_income_credit under sec_32 background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing her petition petitioner resided in odessa florida petitioner’s first husband terry sherouse died ina boating accident in date in date petitioner began dating a neighbor kevin allen mr allen mr allen’s house was foreclosed upon and he moved in with petitioner during the tax_year petitioner and mr allen resided together at petitioner’s home for the entire year petitioner and mr allen were married in date petitioner has three children james dewey born in joseph sherouse born in and jonathan sherouse born in the parties entered into a stipulation pursuant to rule in which petitioner stipulated that she resided with mr allen during for the entire year at trial mr allen testified that he moved in with petitioner at some time in there is other evidence including canceled checks from a joint checking account of petitioner and mr allen that demonstrates that they lived together for the entire year based on the record there is no basis to find facts different from those stipulated by the parties - mr allen has two children the older child graduated college in and the younger child was in high school in after mr allen moved in with petitioner in mr allen’s daughter son-in-law and grandson moved into the household petitioner reported wages of dollar_figure and taxable pensions and annuities of dollar_figure for petitioner also received social_security_benefits of dollar_figure petitioner’s three children each received social_security_benefits of dollar_figure in petitioner owned the residence where the family resided mr allen did not contribute to the expenses of the household or support of petitioner’s children with the exception of paying for groceries mr allen did not care for petitioner’s children as his own mr allen earned wages of dollar_figure in mr allen paid child_support to his former wife for his son mr allen also supported his daughter son-in-law and grandson on her federal_income_tax return petitioner claimed the earned_income_credit under sec_32 she also filed her return claiming head-of-household filing_status on date respondent mailed a notice_of_deficiency to petitioner for tax_year respondent the record does not reflect which of her children were claimed by petitioner as qualifying children q4e- determined that petitioner’s filing_status should be single asserting that petitioner did not furnish more than one-half of the cost of maintaining the household further respondent disallowed the earned_income_credit determining that petitioner’s sons were qualifying children for mr allen and since mr allen had a higher adjusted_gross_income petitioner is not entitled to the credit discussion filing_status in order to qualify for head-of-household filing_status a taxpayer must satisfy the requirements of sec_2 pursuant to that section and as relevant herein an individual qualifies as a head_of_household if the individual is not married at the close of the taxable_year and maintains as her home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of a son or daughter of the taxpayer sec_2 a a taxpayer is considered as maintaining a household only if over half of the cost of maintaining the household during the taxable_year is furnished by the taxpayer sec_2 flush language the cost of maintaining a household includes property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises sec_1_2-2 income_tax regs the cost of maintaining a household does not include the cost of - clothing education medical treatment vacations life_insurance and transportation id petitioner’s children each received funds from social_security and mr allen purchased food for the household considering these funds were available for support of the household we conclude that petitioner did not furnish over half the cost of maintaining the household therefore we sustain respondent’s determination barned income credit on her income_tax return petitioner claimed an earned_income_credit in the case of an eligible_individual sec_32 allows an earned_income_credit against the individual’s income_tax_liability as relevant herein an eligible_individual is defined as an individual who has a qualifying_child for the taxable_year sec_32 a the record reflects that each of petitioner’s sons qualifies as a qualifying_child pursuant to the requirements set forth in sec_32 a through iv in this regard each of the three sons satisfies the relationship_test see sec_32 a and b i i the residency test see sec_32 a and the age_test see sec_32 a and c finally petitioner satisfied the identification requirement under sec_32 c a iv and d for each of the three children - - respondent contends that petitioner’s children also qualify as mr allen’s foster children and therefore petitioner does not qualify for the earned_income_credit as her modified_adjusted_gross_income for was lower than mr allen’s see sec_32 however mr allen fails the relationship_test with respect to petitioner’s children an eligible_foster_child is defined as an individual who the taxpayer cares for as the taxpayer’s own child and has the same principal_place_of_abode as the taxpayer for the taxpayer’s entire taxable_year sec_32 b iii the record reflects that mr allen did not care for petitioner’s children as his own mr allen’s involvement with petitioner’s children was limited to the purchase of groceries petitioner’s children do not qualify as mr allen’s foster children as such petitioner is not disqualified as an eligible_individual we hold that petitioner is entitled to the earned_income_credit for reviewed and adopted as the report of the small_tax_case division although congress recently amended the definition of an eligible_foster_child see ticket to work and work incentives improvement act of publaw_106_170 113_stat_1917 the amended definition does not apply herein because it is effective for tax years beginning after date to reflect the foregoing decision will be entered under rule
